PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/070,138
Filing Date: 15 Feb 2008
Appellant(s): Annunziata, Vincent, P.



__________________
Richard L Cruz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 26 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 13, 14, 17, 18, 37, 38, 41, and 42 are rejected under 35 USC 101 as being directed to non-statutory subject matter
(2) Response to Argument
	Examiner notes the PTAB has affirmed the Examiner’s 101 rejection previously in a decision dated 24 January 2020 applying the 2019 PEG and in a decision dated 15 October 2015 applying post-Alice 101 Guidelines. 	Appellant argues on page 11 of the Brief the exchange permissions are digital rights that cannot be performed mentally or by hand and do not involve certain methods of organizing human activity under prong one of Step 2A. The Examiner directs the Appellant to page 11 of the most recent PTAB decision specifically addressing the exchange permissions for a user and the indications, as well as the presentation of that information as an abstract idea, that of a mental process. Additionally, the Appellant incorrectly states the Office has interpreted exchange permissions as open bids and offers on page 11 of the Brief. The PTAB decision interprets the indications as open bids and offers, see page 11 of the most recent PTAB decision affirming the 101 DDR Holdings because the claimed computer components are being used in their normal, expected, and routine manner. 	Appellant argues the claims are similar to Bascom in that the claims filter indications that are specific to the user, but the Examiner disagrees. The filters in Bascom being used in combination were determined to be more than a conventional, well understood use of the filters, but the current claims are applying indexing and searching through exchange permission techniques in the manner that would be expected. Nothing in the specification nor the claims indicates the filtering/indexing/searching of indications is non-generic and the Board also affirmed this conclusion in the decision dated 24 January 2020 on pages 21-22, specifically rebutting the Appellant’s prior step 2B Bascom argument. 	Additionally, the Examiner highlights the Board decision language on page 23 “there is nothing in the Specification to indicate that the operations recited in claim 13 require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        
Conferees:
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692     

                                                                                                                                                                                                   /CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.